Exhibit 10.6

T H I S  L I C E N C E  is made on the date specified in the Particulars between
the Landlord, the Management Company, the Tenant, the Tenant’s Guarantor, the
Undertenant and the Undertenant’s Guarantor.

T H I S  D E E D  W I T N E S S E S  as follows:

 

1. INTERPRETATION

 

1.1 In this licence, except where the context otherwise requires, the following
words and expressions have the following meanings:

“Act” means the Landlord and Tenant (Covenants) Act 1995;

“Business Day” means a day which is not a Saturday, a Sunday, Christmas Day,
Good Friday or a bank holiday in England and Wales;

“Landlord” means the Landlord specified in the Particulars or such other person
as may from time to time be entitled to the reversion immediately expectant on
the end of the Term;

“Landlord’s Solicitor’s” means Slaughter and May of One Bunhill Row, London
EC1Y 8YY (Ref: JSYN/DJWS) or such other firm or firm of solicitors as the
Landlord may notify to a relevant party at any time;

“Lease” means the Lease specified in the Particulars and any instrument made
under it or collateral to it;

“Licence for Alterations” means the licence for alterations made or to be made
between the Landlord (1), the Tenant (2), the Tenant’s Guarantor (3), the
Undertenant (4) and the Undertenant’s Guarantor (5);

“Management Company” means the Management Company specified in the Particulars
and as more particularly described in the Lease;

“Permitted Part” has the meaning given to it in the Lease;

“Premises” means the Premises specified in the Particulars and more particularly
described in and demised by the Lease;

“Rent Deposit Arrangements” means the Letter of Credit to be provided by the
Undertenant to the Tenant a form of which is annexed at Annex 3 to this Licence;

“Rights” means the rights described in the Schedule;

“Tenant” means the Tenant specified in the Particulars and, except in Clause 2
and in the definition of “Underlease”, includes its successors in title;

“Tenant’s Guarantor” means the Tenant’s Guarantor specified in the Particulars;



--------------------------------------------------------------------------------

“Term” means the term of years granted by the Lease;

“Underlease” means an underlease of the Premises to be entered into between the
Tenant (1) and the Undertenant (2) in accordance with the terms of this licence;

“Underlet Premises” means the Underlet Premises specified in the Particulars and
more particularly described in and demised by the Underlease;

“Underletting” means the underletting permitted by this licence;

“Undertenant” means the Undertenant specified in the Particulars and, except in
Clause 2 and in the definition of “Underlease”, includes its successors in
title;

“Undertenant’s Guarantor” means the Undertenant’s Guarantor specified in the
Particulars; and

“Value Added Tax” means value added tax as provided for in the Value Added Tax
Act 1994 and includes any future taxes, duties or charges of a similar nature.

 

1.2 This licence is collateral to the Lease.

 

1.3 This licence incorporates the Particulars.

 

1.4 In this licence, unless otherwise specified:

 

  (A) a reference to a clause is to a clause of this licence;

 

  (B) headings to clauses are for convenience only and do not affect the
interpretation of this licence;

 

  (C) words in this licence denoting the singular include the plural meaning and
vice versa;

 

  (D) a covenant by any party not to do any act, matter or thing includes a
covenant not to cause, permit or suffer the doing of it;

 

  (E) a reference to a particular statute or a statutory provision is a
reference to it as it may have been or may in the future be amended, modified or
re-enacted and to any regulation, statutory instrument, order, byelaw, direction
or other provision that may have been made or may in the future be made under
it;

 

  (F) where a party consists of two or more persons the obligations of such
persons are joint and several;

 

  (G) nothing in this licence releases or lessens the liability of any person to
the Landlord in respect of the covenants and conditions in the Lease or
constitutes a waiver of any outstanding breach;

 

  (H) nothing in this licence permits any action not permitted expressly;

 

2



--------------------------------------------------------------------------------

  (I) a reference to “end of the Term” includes the coming to an end of the Term
in any way including termination, expiration, surrender, frustration and
forfeiture; and

 

  (J) the expression “tenant covenant” has the meaning ascribed to it in section
28(1) of the Act.

 

2. CONSENT TO UNDERLET

 

2.1 The Landlord grants licence for the Tenant to grant the Underlease to the
Undertenant.

 

2.2 The Underlease shall be in the form of the draft annexed to this Licence at
Annex 1.

 

3. UNDERTENANT’S COVENANTS

The Undertenant covenants with the Landlord and separately with the Management
Company for so long as it is either bound by the tenants covenants in the
Underlease or liable under an agreement which is an authorised guarantee
agreement for the purposes of section 16 of the Act:

 

  (A) to pay the rents reserved by the Underlease and to observe and perform the
tenant covenants in the Underlease as from the date when the Underlease is
completed;

 

  (B) not to do or allow anything at or in relation to the Underlet Premises
that causes the Tenant to be in breach of the tenant covenants in the Lease
provided that this covenant shall not oblige the Undertenant to pay any rents
payable under the Lease insofar as the same affect the Underlet Premises as from
the date when the Underlease is completed throughout the term of the Underlease
including (but without limitation) the conditions set out in clause 4.21.1(c) of
the Lease;

 

  (C) not to (save by way of an assignment of the whole or underlease of the
whole or of a Permitted Part) part with possession of or share occupation of the
whole or any part of the Underlet Premises or agree to do so or permit any
person to occupy the same save where permitted by clause 4.21.1(b) of the Lease;

 

  (D) not to assign, charge or underlet (or agree so to do) the whole of the
Underlet Premises or underlet (or agree so to do) a Permitted Part without (in
each case) obtaining the prior written consent of the Landlord such consent not
to be unreasonably withheld or delayed; and

 

  (E) not to assign or charge any part or parts (as distinct from the whole) of
the Underlet Premises (or agree to do so).

 

3



--------------------------------------------------------------------------------

4. UNDERTENANT’S GUARANTOR’S COVENANTS

 

4.1 Indemnity by Undertenant’s Guarantor

The Undertenant’s Guarantor hereby covenants with the Landlord and as a separate
covenant with the Management Company as a primary obligation that the
Undertenant or the Undertenant’s Guarantor shall at all times until the
Undertenant shall cease to be bound by the Undertenant’s covenants in the
Underlease during the term of the Underlease duly perform and observe all the
covenants on the part of the Undertenant contained in the Underlease and the
Licence including the payment of the rents thereby reserved and all other sums
payable under the Underlease in the manner and at the times therein specified
and the Undertenant’s Guarantor shall indemnify and keep indemnified the
Landlord and the Management Company against all claims demands losses damages
liability costs fees and expenses whatsoever sustained by the Landlord or the
Management Company by reason of or arising directly or indirectly out of any
default by the Undertenant in the performance and observance of any of its
obligations or the payment of any rents and other sums.

 

4.2 Undertenant’s Guarantor jointly and severally liable with Undertenant

The Undertenant’s Guarantor hereby further covenants with the Landlord and as a
separate covenant with the Management Company that the Undertenant’s Guarantor
is jointly and severally liable with the Undertenant (whether before or after
any disclaimer by a liquidator or trustee in bankruptcy) for the fulfilment of
all the obligations of the Undertenant under the Underlease and the Licence and
agrees that the Landlord or the Management Company in the enforcement of its
rights thereunder may proceed against the Undertenant’s Guarantor as if the
Undertenant’s Guarantor was named as the Undertenant in the Underlease.

 

4.3 Waiver by Undertenant’s Guarantor

The Undertenant’s Guarantor hereby waives any right to require the Landlord or
the Management Company to proceed against the Undertenant or to pursue any other
remedy whatsoever which may be available to the Landlord or the Management
Company before proceeding against the Undertenant’s Guarantor.

 

4.4 Postponement of claims by Undertenant’s Guarantor against Undertenant

The Undertenant’s Guarantor hereby further covenants with the Landlord and as a
separate covenant with the Management Company that the Undertenant’s Guarantor
shall not claim in any liquidation bankruptcy composition or arrangement of the
Undertenant in competition with the Landlord or the Management Company and shall
to the extent there are moneys due and owing to the Landlord and/or the
Management Company by the Undertenant remit to the Landlord the proceeds of all
judgments and all distributions it may receive from any liquidator trustee in
bankruptcy or supervisor of the Undertenant and to the extent aforesaid shall
hold for the benefit of the Landlord and the Management Company all security and
rights the Undertenant’s Guarantor may have over assets of the Undertenant
whilst any liabilities of the Undertenant or the

 

4



--------------------------------------------------------------------------------

Undertenant’s Guarantor to the Landlord or the Management Company remain
outstanding.

 

4.5 Postponement of participation by Undertenant’s Guarantor in security

The Undertenant’s Guarantor shall not be entitled to participate in any security
held by the Landlord or the Management Company in respect of the Undertenant’s
obligations to the Landlord or the Management Company under the Underlease or to
stand in the place of the Landlord or the Management Company in respect of any
such security until all the obligations of the Undertenant or the Undertenant’s
Guarantor to the Landlord and the Management Company under the Underlease have
been performed or discharged.

 

4.6 No release of Undertenant’s Guarantor

None of the following or any combination thereof shall release discharge or in
any way lessen or affect the liability of the Undertenant’s Guarantor under the
Underlease:

 

  (A) any neglect delay or forbearance of the Landlord the Management Company
the Tenant or the Tenant’s Guarantor in endeavouring to obtain payment of the
rents or other amounts required to be paid by the Undertenant or in enforcing
the performance or observance of any of the obligations of the Undertenant or
the Undertenant’s Guarantor under the Underlease or this Licence;

 

  (B) any refusal by the Landlord the Management Company the Tenant or the
Tenant’s Guarantor to accept rent tendered by or on behalf of the Undertenant at
a time when the Landlord was entitled (or would after the service of a notice
under Section 146 of the Law of Property Act 1925 have been entitled) to
re-enter the Underlet Premises;

 

  (C) any extension of time given by the Landlord the Management Company the
Tenant or the Tenant’s Guarantor to the Undertenant or the Undertenant’s
Guarantor;

 

  (D) (subject to Section 18 of the Landlord and Undertenant (Covenants) Act
1995) any variation of the terms of the Underlease (including any reviews of the
rent payable under the Underlease) or the transfer of the Landlord’s reversion;

 

  (E) any change in the identity constitution structure or powers of any of the
Undertenant the Undertenant’s Guarantor the Tenant the Tenant’s Guarantor the
Landlord or the Management Company or the liquidation administration or
bankruptcy (as the case may be) of either the Undertenant or the Undertenant’s
Guarantor;

 

  (F)

any legal limitation or any immunity disability or incapacity of the Undertenant
or the Undertenant’s Guarantor (whether or not known to the Landlord the
Management Company the Tenant or the Tenant’s Guarantor) or the fact that any
dealings with the Landlord the Management Company the Tenant or the Tenant’s
Guarantor by the Undertenant or the Undertenant’s Guarantor may be

 

5



--------------------------------------------------------------------------------

 

outside or in excess of the powers of the Undertenant or the Undertenant’s
Guarantor (as the case may be);

 

  (G) any other act omission matter or thing whatsoever whereby but for this
provision the Undertenant’s Guarantor would be exonerated either wholly or in
part (other than a release under seal given by the Landlord and/or the
Management Company as the case may be).

 

4.7 Disclaimer or forfeiture of Underlease

 

  (A) The Undertenant’s Guarantor hereby further covenants with the Landlord and
the Management Company that:

 

  (i) if the Crown or a liquidator or trustee in bankruptcy shall disclaim or
surrender the Underlease; or

 

  (ii) if the Undertenant shall cease to exist

THEN the Undertenant’s Guarantor shall if the Landlord by notice in writing
given to the Undertenant’s Guarantor within ninety (90) days after such
disclaimer or other event so requires procure that a Group Company (as defined
in the Lease) of the Undertenant’s Guarantor accepts from and executes and
delivers to the Tenant a counterpart of a new underlease of the Underlet
Premises and the Undertenant’s Guarantor shall act as guarantor of that Group
Company under the new underlease and shall execute the said counterpart of the
new underlease for a term commencing on the date of the disclaimer or other
event and continuing for the residue then remaining unexpired of the term of the
Underlease such new underlease to be at the cost of the Undertenant’s Guarantor
(such costs to be reasonable and proper) and to be at the same rents and subject
to the same covenants conditions and provisions as are contained in the
Underlease.

 

  (B) If the Landlord shall not require a new underlease to be taken pursuant to
clause 4.7(A) above the Undertenant’s Guarantor shall nevertheless upon demand
pay to the Tenant a sum equal to the rent payable under the Underlease and other
sums that would have been payable under the Underlease but for the disclaimer or
other event in respect of the period from and including the date of such
disclaimer or other event until the expiration of ninety (90) days therefrom or
until the Tenant shall have granted a Underlease of the whole or part of the
Underlet Premises to a third party (whichever shall first occur).

 

4.8 Benefit of guarantee and indemnity

This guarantee and indemnity shall enure for the benefit of the successors and
assigns of the Landlord and the Management Company respectively under the
Underlease without the necessity for any assignment thereof.

 

6



--------------------------------------------------------------------------------

5. TENANT’S COVENANTS

The Tenant covenants with the Landlord:

 

  (A) that the Tenant has not withheld any information that would be material to
the Landlord giving its consent to the Underletting;

 

  (B)

on completion of this licence to pay the costs and disbursements of the Landlord
and of any other person interested in the Premises and their respective
solicitors, managing agents, insurers and other professional advisers in
connection with this licence, including any value added tax in respect of those
costs and disbursements except to the extent that the Landlord is able to
recover that value added tax up to a maximum of £25,000 plus VAT and
disbursements1; and

 

  (C) to provide written notice of the Underletting to the Landlord’s Solicitors
within twenty one days of its being completed together with a certified copy of
the Underlease and the Rent Deposit Arrangement.

 

6. TENANT’S GUARANTOR’S ACKNOWLEDGEMENT

 

6.1 The Tenant’s Guarantor consents to the Tenant entering into this licence and
agrees that the Tenant’s Guarantor’s obligations under the Lease:

 

  (A) shall extend and apply to the covenants of the Tenant in this licence;

 

  (B) shall not be released or diminished by any provision of this licence; and

 

  (C) to the extent that any provision of this licence varies the terms of the
Lease, shall apply to the Lease as varied.

 

6.2 The Tenant’s Guarantor guarantees to the Landlord that the Tenant will
observe and perform its obligations under this Licence, such guarantee to be in
the same form mutatis mutandis as the covenants set out in the Fourth Schedule
of the Lease.

 

7. RIGHTS GRANTED

Subject to, and in accordance with the provisions of the Schedule and the Lease,
the Landlord grants to the Tenant and the Tenant grants to the Undertenant the
Rights.

 

8. AGREEMENT AND DECLARATION

 

8.1 This licence does not permit the Tenant to part with or share possession or
occupation of the whole or part of the Underlet Premises prior to completion of
the Underlease.

 

 

1

Canary Wharf’s and Jones Lang LaSalle’s fees to be agreed in addition to this
figure.

 

7



--------------------------------------------------------------------------------

8.2 The consent contained in this licence is voidable at the option of the
Landlord by notice in writing to the Tenant without prejudice to its rights
under this licence if the Underlease is not completed within three (3) months
after the date of this licence.

 

8.3 Where, pursuant to the terms of this Deed, the Tenant and/or the Undertenant
are required to reimburse the Landlord or the Management Company or any other
person (“Recipient”) for any cost, fee, charge, disbursement or expense (or any
proportion of it), the Tenant or the Undertenant as appropriate shall also
reimburse the Recipient for any part of such cost, fee, charge, disbursement or
expense (or proportion of it) which represents VAT, save to the extent that the
Recipient is entitled to credit or repayment in respect of such VAT from
Revenue & Customs.

 

9. NOTICES

Any notice to be given under or in connection with this licence shall be in
accordance with clause 8.10.1 of the Lease, and clause 8.10.1 of the Underlease.

 

10. JURISDICTION

 

10.1 This licence and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

10.2 The parties irrevocably agree that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim that arises out of or
in connection with this licence or its subject matter or formation (including
non-contractual disputes or claims).

 

11. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

The parties do not intend that any provision of this licence is to be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by a
person who is not a party to it or a successor of such a party.

I N  W I T N E S S  of which the Landlord, the Management Company, the Tenant,
the Tenant’s Guarantor, the Undertenant and the Undertenant’s Guarantor have
executed this document as a deed on the date specified in the Particulars.

 

8



--------------------------------------------------------------------------------

SCHEDULE

RIGHTS

 

1. DEFINITIONS

In this Schedule, the following expressions shall have the following meanings:

 

  (A) “Building” has the same meaning as in the Lease;

 

  (B) “Chilled Water Allocation” has the meaning given to it in Paragraph 2 of
this Schedule (as varied from time to time in accordance with this Schedule);

 

  (C) “Chilled Water Systems” means the chilled water systems forming part of
the Landlord’s plant in the Building;

 

  (D) “Power Review Date” has the meaning given to it in Paragraph 3.1 of this
Schedule;

 

  (E) “Underlet Premises Total Power Draw” has the meaning given to it in
Paragraph 2 of this Schedule (as varied from time to time in accordance with
this Schedule);

 

  (F) “UPS” means the uninterrupted power system forming part of the Landlord’s
plant in the Building;

 

  (G) “UPS2” means the uninterrupted power supply system (no.2) currently
located on level 14 of the Building and its associated infrastructure;

 

  (H) “Power Supply” means the electrical power supply to the Building; and

 

  (I) “Quarter Day” means the first day of January, the first day of April, the
first day of July and the first day of December in each year of the term of the
Underlease.

 

2. RIGHTS

 

2.1 Subject always to the provisions of the Lease and to Paragraph 4.1 of this
Schedule, the Landlord grants to the Tenant and the Tenant grants to the
Undertenant a right at any time to:

 

  (A) use a maximum of 1400kW of chilled water capacity from the Chilled Water
Systems for the purpose of cooling the Underlet Premises as measured by the
energy meters installed by the Undertenant for that purpose (the “Chilled Water
Allocation”); and

 

  (B)

draw a maximum of 846kW of electrical power from the Power Supply for
consumption in the Underlet Premises as measured by the power consumption
meter(s) dedicated to the Underlet Premises or other electrical measurement
devices (including without limitation, sub-meters and/or pulse meters (installed

 

9



--------------------------------------------------------------------------------

 

by the Landlord which for the avoidance of doubt will include the power usage
for the UPS2 (the “Underlet Premises Total Power Draw”)),

in each case as may be reviewed and reduced (but not increased) in accordance
with Paragraph 3 of this Schedule.

 

2.2 The Undertenant covenants with the Landlord and separately with the Tenant
that it shall ensure that:

 

  (A) the peak chilled water capacity used from the Chilled Water Systems shall
not at any time exceed the Chilled Water Allocation;

 

  (B) the peak electrical power draw from the Power Supply to the Underlet
Premises shall not at any time exceed the Underlet Premises Total Power Draw;
and

 

  (C) in the event the Undertenant exceeds the Chilled Water Allocation and/or
the Underlet Premises Total Power Draw between the hours of 07:00 and 20:00 on
two consecutive days and the Landlord and/or the Tenant gives written notice to
the Undertenant of such occurrence, the Undertenant shall take any such action
as is necessary to ensure that the Chilled Water Allocation and/or the Underlet
Premises Total Power Draw, as appropriate, are not exceeded as soon as
reasonably practicable and if such excess is not reduced to the Underlet
Premises Total Power Draw and/or the Chilled Water Allocation within twelve
(12) hours of such written notification the Landlord may suspend the Chilled
Water Allocation and/or the Underlet Premises Total Power Draw (as the case may
be) until such time as the Undertenant satisfies the Landlord (acting
reasonably) that it is no longer exceeding the Chilled Water Allocation and/or
the Underlet Premises Total Power Draw (as the case may be).

 

2.3 Subject always to the terms of the Lease and to Paragraph 4.2 of this
Schedule:

 

  (A) the Landlord grants to the Tenant and the Tenant grants to the Undertenant
the exclusive use of UPS2 for the provision of back-up electrical power to the
Underlet Premises and the right to connect in to, install and run and retain
wiring and ducting through the risers running from UPS2 to the Underlet Premises
in accordance with and subject to the Licence for Alterations; and

 

  (B) the Landlord covenants with the Undertenant to repair and maintain UPS2
and any of the Landlord’s related infrastructure linking the UPS2 to the
Underlet Premises to the minimum standards set out in the service agreement
annexed to this Deed at Annex 2.

 

2.4 Prior to the commencement of each year of the term of the Underlease the
Landlord shall provide and the Landlord the Tenant and the Undertenant shall
agree an estimate of the projected costs to be incurred by the Landlord in
complying with its covenants in paragraph 2.3(B) of this Schedule (each party
acting reasonably) (“Estimated Expenditure”).

 

10



--------------------------------------------------------------------------------

2.5 The Tenant covenants to pay to the Landlord and the Undertenant covenants to
pay to the Tenant in accordance with clause 3.6 of the Underlease the Estimated
Expenditure plus any VAT properly payable on such sum in advance by equal
quarterly instalments on the Quarter Days within 10 working days of written
demand the first payment being a proportionate sum in respect of the period from
and including the date of this Licence to the next Quarter Day following the
date of this Licence.

 

2.6 As soon as reasonably practicable after the end of each year of the term of
the Underlease the Landlord shall send to the Tenant and the Undertenant a
statement detailing the actual costs incurred by the Landlord in complying with
its covenants in paragraph 2.3 (B) of this schedule for the preceding year of
the term of the Underlease (“Actual Costs”) compared to the Estimated
Expenditure (“Costs Statement”).

 

2.7 If the Costs Statement shows that Actual Costs exceeds the Estimated
Expenditure the shortfall shall be paid by the Tenant (plus any VAT properly
payable on such sum) to the Landlord within ten (10) working days of written
demand and the Undertenant shall pay such costs to the Tenant in accordance with
clause 3.6 of the Underlease.

 

2.8 If the Costs Statement shows that Estimated Expenditure exceeds the Actual
Costs any overpayment shall be credited by the Landlord to the Tenant and by the
Tenant to the Undertenant against the next payment of the Estimated Expenditure
due (or where there are no further Quarter Days due before the end of the term
of the Underlease such overpayment shall be paid to the Tenant within ten
(10) working days after the issue of the relevant Costs Statement and by the
Tenant to the Undertenant within five (5) Business Days of receipt of such
overpayment from the Landlord.

 

3. REVIEW OF RIGHTS

 

3.1 Not earlier than the third anniversary of the date of the Underlease and on
one occasion only (but subject to the provisions of Paragraph 3.5 of this
Schedule), the Landlord the Tenant and the Undertenant may review the Underlet
Premises Total Power Draw. The Landlord may instigate such review by serving
written notice on the Tenant and the Undertenant specifying the relevant date
(being a date falling after the expiry of such three (3) year period) on which
the Landlord intends to effect such review (the “Power Review Date”). The
Landlord the Tenant and the Undertenant shall review and (if appropriate) reduce
the Underlet Premises Total Power Draw in accordance with the following formula,
such that following the Power Review Date the Underlet Premises Total Power Draw
shall be the amount equal to “X” below where:

X = the lower of:

 

  (1) 846kW; and

 

  (2) the sum of Y + 10% of Y.

Where:

X = the reviewed Underlet Premises Total Power Draw; and

 

11



--------------------------------------------------------------------------------

Y = the highest amount of electrical power actually drawn in the Underlet
Premises from the Power Supply (measured in kW) at any time in the period from
and including the date of the Underlease to and including the Power Review Date
as measured by the power consumption meter(s) dedicated to the Underlet Premises
or other electrical measurement devices (including without limitation sub-meters
and/or pulse meters) installed by the Landlord.

 

3.2 Following the Power Review Date, the parties will endorse the following
memorandum on this Deed:

“Memorandum: with effect from [Power Review Date] the parties confirm that,
pursuant to and in accordance with Paragraph 3.1 of the Schedule to this Deed,
the Underlet Premises Total Power Draw shall be [—] kW”.

 

3.3 Not earlier than the third anniversary of the date of the Underlease and on
one occasion only (but subject to the provisions of Paragraph 3.5 of this
Schedule), the Landlord the Tenant and the Undertenant may review the Chilled
Water Allocation. The Landlord may instigate such review by serving written
notice on the Tenant and the Undertenant specifying the relevant date (being a
date falling after the expiry of such three (3) year period) on which the
Landlord intends to effect such review (the “Chilled Water Review Date”). The
Landlord the Tenant and the Undertenant shall review and (if appropriate) reduce
the Chilled Water Allocation in accordance with the following formula, such that
following the Chilled Water Review Date the Chilled Water Allocation shall be
the amount equal to “X” below where:

X = the lower of:

 

  (1) 1400kW; and

 

  (2) the sum of Y + 10% of Y.

Where:

X = the reviewed Chilled Water Allocation; and

Y = the highest amount of chilled water capacity actually drawn from the Chilled
Water Systems for the purpose of cooling the Underlet Premises at any time as
measured by the energy meters installed by the Undertenant for that purpose in
the period from and including the date of the Underlease to and including the
Chilled Water Review Date.

 

3.4 Following the Chilled Water Review Date, the parties will endorse the
following memorandum on this Deed:

“Memorandum: with effect from [Chilled Water Review Date] the parties confirm
that, pursuant to and in accordance with Paragraph 3.3 of the Schedule to this
Deed, the Underlet Premises Chilled Water Allocation shall be [—] kW”.

 

3.5

On any assignment of the whole or underletting of the whole or part of the
Underlease to an entity which is not a Group Company (as defined in the
Underlease) of MF Global

 

12



--------------------------------------------------------------------------------

 

UK Limited (Company number 1600658) the Landlord may on a date not before one
year but not more than three years after the date of completion of such
assignment or underletting, and which date is to be elected by the Landlord on
written notice to the Tenant and the Undertenant (“Subsequent Review Date”)
instigate a review of the Chilled Water Allocation and/or the Underlet Premises
Total Power Draw in accordance with the provisions of Paragraph 3.6 of this
Schedule by serving written notice on the Tenant and the Undertenant specifying
the Subsequent Review Date PROVIDED THAT the Landlord shall not be obliged to
increase the Chilled Water Allocation and/or the Underlet Premises Total Power
Draw.

 

3.6 On the Subsequent Review Date the Landlord the Tenant and the Undertenant
shall review and (if appropriate) reduce the Underlet Premises Total Power Draw
and/or the Chilled Water Allocation in accordance with the following formulas
(as appropriate):

 

  (A) in respect of a review of the Underlet Premises Total Power Draw, the
reviewed Underlet Premises Total Power Draw shall be the amount “X” where:

X = the lower of (1) Z and (2) the sum of Y +10% of Y, where

Z = 846kW or (if lower) such reviewed Underlet Total Power Draw determined
previously pursuant to paragraph 3.1 of this Schedule; and

Y =

the highest amount of electrical power actually drawn in the Underlet Premises
from the Power Supply (measured in kW) at any time in the period from the date
of the relevant assignment or underletting (as appropriate) until the Subsequent
Review Date; and

 

  (B) in respect of a review of the Chilled Water Allocation, the reviewed
Chilled Water Allocation shall be an amount equal to X where:

X = the lower of (1) Z and (2) the sum of Y + 10% of Y, where

Z = 1400kW or (if lower) such reviewed Chilled Water Allocation determined
previously pursuant to paragraph 3.3 of this Schedule; and

Y =

the highest amount of chilled water capacity actually drawn from the Chilled
Water System for the purpose of cooling the Underlet Premises at any time as
measured by the energy meters installed by the Undertenant (or its predecessor
in title) for that purpose in the period from the date of the relevant
assignment or underletting (as appropriate) until the Subsequent Review Date.

 

3.7 Following a review in accordance with Paragraph 3.6, the Chilled Water
Allocation and/or the Underlet Premises Total Power Draw shall be the Chilled
Water Allocation and/or the Underlet Premises Total Power Draw as reviewed in
accordance with Paragraph 3.6 and the parties will endorse the following
memorandum on this Deed:

 

13



--------------------------------------------------------------------------------

“Memorandum: with effect from [insert date of review conducted in accordance
with Paragraph 3.6] the parties confirm that, pursuant to and in accordance with
Paragraph 3.6 of the Schedule to this Deed, the Chilled Water Capacity shall be
[—] kW and the Underlet Premises Total Power Draw shall be [—] kW”.

 

3.8 The Landlord, the Tenant and the Undertenant agree and acknowledge that they
shall each be responsible for the costs incurred in connection with any review
undertaken pursuant to this Paragraph 3 in equal shares (together with any
applicable VAT). The Tenant and the Undertenant shall each pay to the Landlord
one third of the reasonable and proper costs incurred by the Landlord (or by the
Landlord’s managing agent) within ten (10) days of demand and the Undertenant
shall reimburse the Tenant’s share to the Tenant in accordance with clause 3.6
of the Underlease.

 

4. SURVIVAL OF RIGHTS

 

4.1 The rights granted in Paragraph 2.1 of this Schedule shall apply until the
expiry or earlier determination of the Underlease unless the Underlease is
renewed pursuant to the provisions of sections 24 to 28 of the Landlord and
Tenant Act 1954.

 

4.2 The rights granted and covenants given in Paragraph 2.3 of this Schedule
shall apply only whilst MF Global UK Limited (Company Number 1600658) and/or a
Group Company as defined in the Underlease of MF Global UK Limited (Company
Number 1600658) is the Undertenant and remains in occupation of the whole of the
Underlet Premises.

 

4.3 The parties agree and acknowledge that on the expiry, or earlier
determination of the Underlease, the provisions of this Schedule shall have no
further effect.

 

5. REGISTRATION OF RIGHTS

The Landlord and the Tenant consent to the registration of the Rights granted in
this schedule against their respective registered titles to the Building and the
Premises at the Land Registry and against the Undertenants title to the
Underlease to be registered at the Land Registry.

 

14



--------------------------------------------------------------------------------

ANNEX 1

Draft Underlease

 

15



--------------------------------------------------------------------------------

ANNEX 2

Service Agreement

 

16



--------------------------------------------------------------------------------

ANNEX 3

Letter of Credit

 

17



--------------------------------------------------------------------------------

EXECUTED AS A DEED on behalf of 5 CHURCHILL PLACE L.P.,

a limited partnership established in Bermuda (“the Partnership”)

by                      and                      being persons who, in
accordance with the laws of that territory, are acting under the authority of
that Partnership

 

 

Signature:                                                                      
                                       Authorised Signatory   
Name: (in BLOCK CAPITALS)  ____________________________      
Signature:                                                                      
                                       Authorised Signatory   
Name: (in BLOCK CAPITALS)  ____________________________      

 

Executed as a deed by   )       CANARY WHARF MANAGEMENT LIMITED   )       acting
by a director and its   )       secretary or by two directors   )      
Signature of director         Signature of secretary or director Executed as a
deed by   )       J.P. MORGAN MARKETS LIMITED   )       acting by John Clare,
director   )       in the presence   )       Signature of director of:        
Witness’ signature:         Witness’ name (in capitals):         Witness’
address:         Witness’ occupation:         Executed as a deed on behalf of  
)       THE BEAR STEARNS COMPANIES LLC   )       a limited liability company
incorporated under   )       the laws of The State of Delaware by   )       John
Clare being a person who,   )       in accordance with the   )       laws of
that territory is acting under the   )       authority of the Company   )      

 

18



--------------------------------------------------------------------------------

Executed as a deed by   )       MF GLOBAL UK LIMITED   )       acting by a
director and its   )       secretary or by two directors   )       Signature of
director         Signature of secretary or director Executed as a deed on behalf
of   )       MF GLOBAL HOLDINGS LTD   )       a company incorporated under the
laws of   )       The State of Delaware by   )         )       being a person
who, in accordance with the   )       laws of that territory is acting under the
  )       authority of the Company   )      

 

19



--------------------------------------------------------------------------------

DATED              2010

5 CHURCHILL PLACE L.P.

CANARY WHARF MANAGEMENT LIMITED

J.P. MORGAN MARKETS LIMITED

THE BEAR STEARNS COMPANIES LLC

MF GLOBAL UK LIMITED

and

MF GLOBAL HOLDINGS LTD

 

 

L I C E N C E T O U N D E R L E T

 

 

 

UNDERLET PREMISES:   

 

Part Ground Floor and Floors 1 to 4

(inclusive), 5 Churchill Place, Canary

Wharf, London E14

LEASE:   

A lease dated 26 November 2009 and

made between Canary Wharf (BP2) T1

Limited and Canary Wharf (BP2) T2

Limited (1), Canary Wharf Management

Limited (2), J.P. Morgan Markets Limited (3),

The Bear Stearns Companies LLC (4)

and Canary Wharf Holdings Limited (5)

SLAUGHTER AND MAY

ONE BUNHILL ROW

LONDON EC1Y 8YY

TEL NO: 020 7600 1200

FAX NO: 020 7090 5000

REF: JSYN/DJWS

PR102850004



--------------------------------------------------------------------------------

PARTICULARS

 

Date of licence   :    2010 Parties to this licence   :   

Landlord

5 CHURCHILL PLACE L.P. (a limited partnership established and registered in
Bermuda with number 43789) of 5B Waterloo Lane, Pembroke HM08 Bermuda

  :   

Management Company

CANARY WHARF MANAGEMENT LIMITED (registered in England number 2067510) whose
registered office is at One Canada Square, Canary Wharf, London E14 5AB

  :   

Tenant

J.P. MORGAN MARKETS LIMITED (registered in England number 1592029) whose
registered office is at 125 London Wall London EC2Y 5AJ

  :   

Tenant’s Guarantor

THE BEAR STEARNS COMPANIES LLC a limited liability company incorporated under
the laws of the State of Delaware of Corporation Trust Center, 1209 Orange
Street, Wilmington, New Castle DE, USA

  :   

Undertenant

MF GLOBAL UK LIMITED (registered in England number 1600658) whose registered
office is at Sugar Quay, Lower Thames Street, London EC3R 6DU

  :   

Undertenant’s Guarantor

MF GLOBAL HOLDINGS LTD whose registered office is at Corporation Trust Centre,
1209 Orange Street, Wilmington, Newcastle, Delaware, USA

Premises   :    Part Ground Floor and Floors 1 to 7 (inclusive) and Floor 12, 5
Churchill Place, Canary Wharf, London E14 as more particularly described in the
Lease



--------------------------------------------------------------------------------

Underlet Premises   :    Part Ground Floor and Floors 1 to 4 (inclusive), 5
Churchill Place, Canary Wharf, London E14 as more particularly described in the
Underlease Lease   :    A lease dated 26 November 2009 and made between Canary
Wharf (BP2) T1 Limited and Canary Wharf (BP2) T2 Limited (1), Canary Wharf
Management Limited (2), J.P. Morgan Markets Limited (3), The Bear Stearns
Companies LLC (4) and Canary Wharf Holdings Limited (5)